Phillips, J.
In the divorce judgment, March 20, 1946, defendant was ordered to pay plaintiff alimony of $15 per week. On January 16,1948, this judgment was amended and the alimony fixed at $5 per week. On July 31, 1954, the plaintiff married again.
*205Save in the most exceptional circumstances, the inference is drawn from the remarriage of a wife that she has elected to obtain her support from her second husband and has thereby abandoned the provision made for her support by the court in its award of alimony from her first husband. Cary v. Cary, 112 Conn. 256, 261. However, the judgment for alimony must stand until it is judicially modified or vacated. Id., 262.
The defendant is allowed ten days to file a motion for the vacation of the judgment for alimony, as of the date of the remarriage. The motion for judgment for contempt is continued until the hearing upon the motion to vacate, if the latter is filed. Otherwise it may be claimed after ten days.
Counsel stated that there was a small amount in arrears on July 31, 1954. This should be adjusted between the parties.